DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Amendments
Claims 2, 3, 7, 15-20 have been amended.
Claims 1 and 14 have been cancelled.
Claims 4-6 and 8-13 have been previously presented.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In regards to claims 2, 3, 7, 15-17 and 19, though El-Mahdy et al.(US 2012/0201456) teaches receiving low dynamic range data for display (0026 lines 1-2) where the low dynamic range data may be processed into high dynamic range luminance data (0004 lines 7-17), El-Mahdy fails to generating radiance maps from said LDR data, wherein said maps include a diffuse radiance map and a specular radiance map, inverse tone mapping LDR data of said maps to generate high dynamic range (HDR) data for said maps; and receiving at least one virtual object and applying image based lighting to said at least one virtual object using said HDR data of said maps. Therefore claims 2-13 and 15-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 02/17/21, with respect to claims 2-13 and 15-20 have been fully considered and are persuasive. Therefore, the 35 U.S.C. 103 rejections of claims 1, 14 and 20 have been withdrawn, and claims 2-13 and 15-20 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931.  The examiner can normally be reached on Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/Said Broome/Primary Examiner, Art Unit 2699